FILED
                             NOT FOR PUBLICATION                             JUL 28 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


NESTOR OBILSON LOPEZ-HERRERA,                    No. 12-71563
a.k.a. Nestor Herrera, a.k.a. Nestor Obilson
Herrera, a.k.a. Nestor Herrera Lopez, a.k.a.     Agency No. A094-319-538
Nestor Lopez Herrera,

               Petitioner,                       MEMORANDUM*

  v.

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted July 22, 2014**

Before:        GOODWIN, CANBY, and CALLAHAN, Circuit Judges.

       Nestor Obilson Lopez-Herrera, a native and citizen of El Salvador, petitions

for review of the Board of Immigration Appeals’ order summarily affirming an

immigration judge’s (“IJ”) decision denying his application for asylum,

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
withholding of removal, and relief under the Convention Against Torture (“CAT”).

We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence

factual findings. Zehatye v. Gonzales, 453 F.3d 1182, 1184-85 (9th Cir. 2006).

We deny in part and grant in part the petition for review, and we remand.

         Lopez-Herrera has not challenged the agency’s finding that his application

for asylum is untimely. Thus, we deny the petition for review as to his asylum

claim.

         Substantial evidence supports the agency’s denial of CAT relief because

Lopez-Herrera failed to establish that it is more likely than not he will be tortured

by or with the acquiescence of the government of El Salvador. See Silaya v.

Mukasey, 524 F.3d 1066, 1073 (9th Cir. 2008).

         Finally, in denying Lopez-Herrera’s withholding of removal claim, the

agency found Lopez-Herrea failed to establish past persecution or a fear of future

persecution on account of a protected ground. When the IJ issued his decision in

this case he did not have the benefit of this court’s decisions in Henriquez-Rivas v.

Holder, 707 F.3d 1081 (9th Cir. 2013) (en banc), Cordoba v. Holder, 726 F.3d
1106 (9th Cir. 2013), and Pirir-Boc v. Holder, No. 09-73671, 2014 WL 1797657

(9th Cir. May 7, 2014), or the BIA’s decisions in Matter of M-E-V-G-, 26 I. & N.

Dec. 227 (BIA 2014), and Matter of W-G-R-, 26 I. & N. Dec. 208 (BIA 2014).


                                           2                                     12-71563
Thus, we remand Lopez-Herrera’s withholding of removal claim to determine the

impact, if any, of these decisions. See INS v. Ventura, 537 U.S. 12, 16-18 (2002)

(per curiam). In light of this remand, we do not reach Lopez-Herrera’s remaining

challenges to the agency’s denial of his withholding of removal claim at this time.

      Each party shall bear its own costs for this petition for review.

      PETITION FOR REVIEW DENIED in part; GRANTED in part.

REMANDED.




                                          3                                   12-71563